Citation Nr: 0024628	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-13 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a rating reduction for bipolar disorder from 100 
percent to 10 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July and October 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO) which reduced an evaluation for the 
veteran's bipolar disorder from 100 percent to 10 percent 
effective in July 1998.


FINDINGS OF FACT

1.  The RO complied with regulatory criteria pertaining to a 
reduction in evaluation in a compensation context when it 
reduced a rating for bipolar disorder from 100 percent to 10 
percent effective in July 1998.

2.  The veteran's service-connected bipolar disorder is in 
remission without medication or treatment.

3.  The veteran's service-connected bipolar disorder has 
improved substantially.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for 
bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.105(e), 3.343(a), 3.344(c), 
4.1-4.14, 4.125-4.130, Diagnostic Code 9432 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO improperly reduced the 
evaluation for his service-connected bipolar disorder from 
100 percent to 10 percent.  He asserts, in essence, that he 
was not provided with adequate notice of VA mental 
examinations.  As an initial matter the Board finds that the 
veteran's claim is plausible and capable of substantiation 
and therefore is well-grounded.  See 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board also 
is satisfied that the VA has fulfilled the duty to assist the 
veteran develop this claim and that the evidence of record is 
sufficient to support an equitable decision in this appeal.

VA law and regulations contemplate that a service-connected 
disorder may vary in severity over time and that a disorder, 
especially one which is not stabilized (i.e. maintained the 
same rating for at least five years) may improve.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.344.  Accordingly, a 
service-connected disorder may be subject to periodic 
reexamination to determine the continued efficacy of a 
disability rating.  Id.  A rating reduction requires evidence 
showing actual improvement in a veteran's service-connected 
disorder manifested by improved ability to function under the 
conditions of ordinary life.  Brown v. Brown, 5 Vet. App. 
413, 420-421 (1993).  Moreover, VA may not reduce a (non-
erroneous) total disability rating without an examination 
showing material improvement -- a fact-specific determination 
in each case especially including consideration of the 
veteran's employment status.  38 C.F.R. § 3.343(a) (1999).

Where a proposed reduction in the evaluation of a service-
connected disorder also would reduce or discontinue a 
veteran's current compensation VA must provide the veteran 
with notice and otherwise conform with regulatory criteria.  
38 C.F.R. § 3.105(e).  The rules require written notice to a 
veteran's latest address of record, including a detailed 
explanation of the reason for a proposed reduction, an 
invitation to present additional evidence within 60 days 
showing that an evaluation should not be reduced, and a 
warning that without additional evidence the affected 
evaluation would be reduced at a date certain thereafter.  
Id.  Similar notice requirements apply where a veteran fails 
to report for a reexamination required to establish 
continuing entitlement to compensation.  See 38 C.F.R. 
§ 3.655.  VA may terminate benefits to a veteran who fails to 
report for a such an examination.  Id.

In March 1996 the RO assigned a 100 percent evaluation to the 
veteran's service-connected bipolar disorder with psychotic 
features.  In March 1998 the RO notified the veteran of its 
intent to terminate benefits because of the veteran's failure 
to report for an examination to determine the current 
severity of his service-connected bipolar disorder.  The RO 
provided a similar notice in May 1998 after learning of the 
veteran's change of address.  Upon receipt of communication 
from the veteran expressing willingness to appear for 
examination, VA provided a notification to appear which was 
not delivered, apparently because the veteran had again 
changed address.  In July 1998, after learning of additional 
address changes, the RO informed the veteran that benefit 
termination was imminent.  Later that month the veteran again 
expressed willingness to report for a mental examination and 
did so in September 1998.  In October 1998 the RO reduced the 
evaluation of the veteran's bipolar disorder to 10 percent 
effective in July 1998.  The Board notes that the veteran 
does not allege and the evidence does not show a RO rating 
reduction procedural deficiency.  The gist of the veteran's 
complaint seems to focus on what he energetically 
characterizes as VA lack of helpfulness in scheduling a more 
timely examination.  The fact remains, however, that the 
veteran ultimately had his examination, that the rating 
reduction was based in large part upon the examination 
findings and that there was no interruption in his 
compensation.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities by applying Diagnostic Code (DC) 
criteria to evidence of a veteran's symptomatology.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  The rating is 
intended to reflect the extent to which a disability 
diminishes a veteran's ability to function under conditions 
of ordinary daily life and, as far as practicable, to 
indicate the extent to which the current disability impairs 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran's service connected bipolar disorder is rated 
under DC 9432.  Under 38 C.F.R. § 4.130, DC 9432, bipolar 
disorder is evaluated as follows for the 100, and 10 percent 
ratings, respectively:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. [100 percent].

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or symptoms 
controlled by continuous medication [10 
percent].

Review of the record discloses that the veteran was diagnosed 
and hospitalized in service for major depression with 
psychotic features sufficient to convince a Navy Medical 
Board to find him unfit for duty in February 1995.

A VA psychiatrist who examined the veteran in December 1995 
changed the diagnosis to bipolar disorder with psychotic 
features.  The psychiatrist noted the veteran's report of two 
psychiatric hospitalizations within eight months after his 
separation from service.  The first occurred after his mother 
called police when the veteran threatened her safety.  The 
second followed his attack on another person.  The veteran 
acknowledged increasing paranoia and hallucinations after he 
stopped taking medication prescribed to control his mental 
disorder.  At the time of the examination the veteran 
reported that he was back on his medications and was less 
suspicious of people but that he still experienced auditory 
hallucinations.  The veteran had been fired from two jobs in 
the eight months since his separation from service and his 
concentration was poor.  Objective findings included slow, 
monotonic speech, subdued, mildly cautious and suspicious 
affect, fair insight and evidence of auditory hallucinations.  
The examiner also noted no psychotic thinking, suicidal or 
homicidal ideation, full alertness and orientation, good 
abstract thinking and judgment and good memory, assigned a 
Global Assessment of Functioning (GAF) score of 35, and 
described the veteran's mental disability as moderate to 
severe.  Finally, the examiner opined that the veteran had 
experienced a tumultuous time since his separation from 
service, with exacerbation of symptomatology possibly due to 
his failure to take his medications as prescribed.

The veteran informed the VA examiner who conducted a 
September 1998 mental disorders examination that he had no 
current symptoms -- his bipolar disorder symptoms had been in 
remission since 1996 and he had had no psychiatric treatment 
since then.  The veteran also reported that the symptoms of 
his mental disorder had diminished and that his moods were 
stable, that he felt good, slept well, functioned without 
medication and held a part time job delivering bottled water.  
At the time of the examination the veteran was calm, alert, 
cooperative and responsive.  Objective findings also included 
good personal hygiene, full orientation, intact memory, 
normal speech, good judgment, unimpaired sleep and impulse 
control and absence of suicidal or homicidal ideation, 
delusions or hallucinations, panic attacks or inappropriate 
behavior.  The examiner found the veteran well-motivated to 
remain productive, diagnosed bipolar affective disorder with 
stable mood and no current psychotic features, and assigned a 
GAF score of 50, described as "indicating some impairment in 
social functioning."  The examiner also characterized the 
veteran's impairment as "mild" and noted a good prognosis 
because of the veteran's ability "to maintain some form of 
gainful employment."

The claims file also includes a July 1998 RO note documenting 
telephone contact from a woman identified as the veteran's 
girlfriend who provided his latest new address and stated 
that he had recently traveled to a family reunion in 
California.

Review of the totality of the evidence discloses that the 
veteran no longer manifests symptoms required for the 100 
percent evaluation initially assigned for bipolar disorder 
under DC 9432.  Specifically, the latest examination report 
includes no evidence of total occupational and social 
impairment due to symptoms including gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
threats of harm to himself or others, intermittent inability 
to perform activities of daily living including maintenance 
of minimal personal hygiene, disorientation to time or place, 
memory loss for names of close relatives, his own occupation, 
or his own name.  Instead, the veteran displayed no symptoms 
of bipolar disorder at the time of his latest VA examination 
and he acknowledged that the disorder had been in remission 
since 1996.  There is evidence that he was employed, 
maintained personal ties with family and at least one friend 
and that he was able to travel.  The Board notes that the GAF 
score of 50 provided in the September 1998 examination report 
is not consistent with "mild" impairment found by the 
examiner.  See American Psychiatric Association:  Diagnostic 
and Statistical Manual for Mental Disorders (Fourth Ed. 1994) 
(DSM-IV), adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.  
Nevertheless, the report in its totality clearly does not 
support a finding of total disability sufficient to restore 
the veteran's 100 percent rating.  To the contrary, the 
examination report documents that the veteran's bipolar 
disorder underwent actual improvement to the extent that the 
veteran was essentially asymptomatic and again able to work 
and to maintain a substantially normal and productive life.  
See 38 C.F.R. § 3.343(a); Brown v. Brown, 5 Vet. App. at 420-
412.  Furthermore, this rating reduction is permissibly based 
upon a single VA examination because the veteran's bipolar 
disorder had been rated at 100 percent for less than five 
years.  See 38 C.F.R. § 3.344(c).

In consideration of the foregoing, the Board finds that 
restoration of the 100 percent evaluation for the veteran's 
bipolar disorder is not warranted.  Finally, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of positive and negative 
evidence to warrant a determination of the matter more 
favorable to the veteran.


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

